*1322Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered June 11, 2003. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) and criminal possession of a controlled substance in the fifth degree (§ 220.06 [5]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The testimony of the police witnesses established that defendant fled when the police entered his apartment pursuant to a search warrant and that he dropped a pill bottle containing packets of crack cocaine. The testimony of defendant in which he denied that he fled from the police and discarded the drugs merely raised an issue of credibility for the jury to resolve (see generally id,.). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Smith and Lawton, JJ.